DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2020 and 8/8/2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiki (US 2016/0154243, of record).
Regarding Claim 1, Aiki discloses a light-guiding device (Fig. 12, light guide panel 121, Paragraphs 0002, 0152, and 0247, Example 6), configured to accept image light (Fig. 12, image forming device 111 providing image light, Paragraph 0158) through a light incidence part (Fig. 12, portion of 124 where light enters from 111, then is redirected by reflecting layer 153, then to the deflecting unit 130), guide the image light through reflection (Paragraphs 0056 and 0127, total internal reflection), and emit, to outside through a light emission part (Fig. 12, second deflecting unit 140, Paragraph 0152), the image light that is guided (Paragraph 0152, image is guided to eye 21, Fig. 12), the light-guiding device comprising:
a protective member (Fig. 12, protecting member 127, Paragraph 0152) having a sheet shape and configured to cover a body member in a region corresponding to an optical surface of a surface of the light-guiding device (Fig. 12, protecting member 127 covers the second surface 123 of light guide panel 121, Paragraph 0152), wherein
an adhesive layer (Fig. 12, adhesive member 128, between 127 and 123/121, Paragraph 0152) is formed between the body member and the protective member.
Regarding Claim 2, Aiki discloses as is set forth above and further discloses wherein the protective member is provided in a region corresponding to a total reflection surface of the optical surface (Fig. 12, adhesive member 128, between 127 and 123/121, Paragraph 0152).
Regarding Claim 6, Aiki discloses as is set forth above and further discloses wherein the adhesive layer is provided outside an optically effective region of the light-guiding device along an outer edge of the optically effective region (Fig. 12, adhesive member 128, along the edges of 127 and 123/121, Paragraph 0152 and Paragraph 0156, lines 25-27).
Regarding Claim 8, Aiki discloses as is set forth above and further discloses wherein the protective member is disposed opposite a flat surface of the body member (Fig. 12, protecting member 127 and light guide panel 121 are flat, Paragraph 0152).
Regarding Claim 13, Aiki discloses as is set forth above and further discloses a display device comprising: the light-guiding device according to claim 1 (see rejection of claim 1 above); and an image forming body part (Fig. 12, image forming device 111, Paragraph 0158) configured to form the image light to be guided by the light-guiding device.
Regarding Claim 14, Aiki discloses a method of manufacturing a light-guiding device configured to guide image light through reflection (Fig. 12, light guide panel 121, Paragraphs 0002, 0152, and 0247, Example 6, light enters from 111, then is redirected by reflecting layer 153, then to the deflecting unit 130) , the method comprising:
disposing a protective member having a sheet shape on a body member of the light-guiding device (Fig. 12, protecting member 127 covers the second surface 123 of light guide panel 121, Paragraph 0152, protecting member 127 and light guide panel 121 are flat) with an adhesive layer between 63File: 105072usfthe body member and the protective member in a region corresponding to an optical surface of a surface of the light-guiding device (Fig. 12, adhesive member 128, between 127 and 123/121, Paragraph 0152).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki (US 2016/0154243, of record) in view of Puetz et al. (US 2020/0192095).
Regarding Claim 3, Aiki discloses as is set forth above but does not specifically disclose wherein the adhesive layer is formed to fill a portion between the body member and the protective member.
However Puetz, in the same field of endeavor, teaches wherein the adhesive layer is formed to fill a portion between the body member and the protective member (Fig. 7, adhesive layer 55 fills the space between film 57 and main body 41, Paragraph 0065, lines 6-23) for the purpose of maintaining the critical angle within the adhesive that was established in the light guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the light guiding device of Aiki with the wherein the adhesive layer is formed to fill a portion between the body member and the protective member of Puetz, for the purpose of maintaining the critical angle within the adhesive that was established in the light guide.
Regarding Claim 4, Aiki discloses as is set forth above but does not specifically disclose wherein the body member, the adhesive layer, and the protective member have the same refractive index.
However Puetz, in the same field of endeavor, teaches wherein the body member, the adhesive layer, and the protective member have the same refractive index (Fig. 7, adhesive layer 55, film 57, and main body 41 have the same refractive index, Paragraph 0065, lines 6-23) for the purpose of maintaining the critical angle within the adhesive that was established in the light guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the light guiding device of Aiki with the wherein the body member, the adhesive layer, and the protective member have the same refractive index Puetz, for the purpose of maintaining the critical angle within the adhesive that was established in the light guide.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aiki (US 2016/0154243, of record) in view of Puetz et al. (US 2020/0192095), further in view of Anzai et al. (US 2021/0294099).
Regarding Claim 5, Aiki in view of Puetz discloses as is set forth above but does not specifically disclose wherein the adhesive layer has a thickness that is uniform in the region corresponding to the optical surface.
However Anzai, in the same field of endeavor, teaches wherein the adhesive layer has a thickness that is uniform in the region corresponding to the optical surface (Paragraph 0165, lines 5-7), for the purpose of suppressing color unevenness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the light guiding device of Aiki in view of Puetz with the wherein the adhesive layer has a thickness that is uniform in the region corresponding to the optical surface of Anzai, for the purpose of suppressing color unevenness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aiki (US 2016/0154243, of record) in view of Turpen et al. (US 2016/0238758).
Regarding Claim 12, Aiki discloses as is set forth above but does not specifically disclose wherein a hard coat layer is formed at a surface of the protective member.
However Turpen, in the same field of endeavor, teaches wherein a hard coat layer is formed at a surface of the protective member (Paragraph 0098, a hard-coat layer over the protective layer, lines 1-5) for the purpose of providing an abrasion-resistant surface (Paragraph 0099).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the light guiding device of Aiki with the wherein a hard coat layer is formed at a surface of the protective member of Turpen, for the purpose of providing an abrasion-resistant surface.
Allowable Subject Matter
Claims 7, 9, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of a light guiding device including, as the distinguishing feature(s) in combination with the other limitations wherein the adhesive layer is formed in a frame shape along an outer edge of the protective member and keeps a space between the body member and the protective member airtight.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a light guiding device including, as the distinguishing feature(s) in combination with the other limitations wherein the protective member is fixed to a side surface of the body member with the adhesive layer between the body member and the protective member, the side surface being a surface at which no optical surface is formed.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a light guiding device including, as the distinguishing feature(s) in combination with the other limitations wherein the adhesive layer is an elastic member that restores to an original shape in a state where no external force is applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amitai (US 2020/0319459), Amitai et al. (US 2020/0326545), Hung et al. (US 2018/0335628), and Noda (US 2008/0239422) are cited to show similar light-guiding devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872